De Witt, J.
This is an action for $67.50, as compensation for services aEeged to have been rendered by plaintiff to defendant. The suit was commenced in a justice’s court, where there was a verdict for plaintiff for the full amount claimed. On appeal to the district court there was also a verdict for *144plaintiff for the same amount. Defendant appeals to this court. He assigns that the verdict was against the evidence. Defendant was city engineer of the city of Butte. Plaintiff worked during the months of May, June, July and August. There was a dispute in the testimony as to whether the plaintiff was working for defendant or the city of Butte. The city council directed that one of the city engineer’s assistants be laid off on September 1st. Plaintiff testified that he worked during the first week in September in the place of another of the engineer’s assistants, and that for this work he was paid by that assistant. He testified that he worked personally for Mr. Harper during the balance of the month. Indeed, his testimony was that he was always working for Mr. Harper personally. This action is for his services alleged to be rendered during the last three weeks in September, for which he was not paid. The defendant’s contention was that plaintiff was in the employ of the city only, while plaintiff contended that he was in the employ of Mr. Harper at all times, and that he continued his services during the last three weeks of September for Mr. Harper, and was not notified by him to quit.
We have read all of the testimony of the case, and, while we are not satisfied that we should have found as did the jury, still there was a substantial conflict in the testimony, and sufficient evidence for the plaintiff to forbid our setting aside a verdict twice found by a jury, and affirmed by the district court when it denied the motion for a new trial.
The judgment is affirmed.

Affirmed.

Pemberton, C. J., and Hunt, J., concur.